The Court, Davis, P. J.,
after consultation," announced its decision.—The Code, section 779, reads as follows : “ Where costs of a motion, directed by an order to be paid, are not paid within the time fixed by the order for that purpose, or if no time is so fixed, within ten days after service of a copy of the order, all proceedings on the part of the party required to pay them, are stayed without further direction of the court, until the payment thereof.”
In the opinion of the court, the legislature did not intend to stay the appellant’s proceedings on appeal from such order, nor any proceedings necessary for the due and orderly bringing such appeal to argument, including, of course, the reinstatement of the appeal after it had been dismissed.
The preliminary objection is overruled, and the appeal is restored to the calendar.